Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Allowance
A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 16,  the prior art taught  by  Priel(US 20120239960 A1) and OlmstedThompson(US 20180004503 A1) do not teach on render obvious the limitations recited in claims 1, 16, when taken in the context of the claims as  a whole detecting automatically a subset of the portions of the application interfaces associated with one or more transitions of state based on the version control computer-implemented application; extracting from the one or more different repositories at least data representing the subset of portions of the application interfaces associated with the one or more transitions of state; storing the data representing the subset of portions of the application interfaces in a consolidated data storage as a data source with which to generate an application interface; implementing a search application configured to receive data representing search criteria to apply against the consolidated data storage to identify at least one of the portions of the application interfaces to generate the application interface; and causing transmission of application interface data and data representing a commit instruction to activate a version control application, wherein indexing the portions of application interfaces includes forming data structures formatted association with an application programming interface ("API") specification as recited in claims 1, 16 . Moreover, evidence for modifying the 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194